Name: Commission Regulation (EEC) No 2447/92 of 24 August 1992 amending Regulation (EEC) No 2034/92 determining the extent to which applications lodged in July 1992 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 243/16 Official Journal of the European Communities 25 . 8 . 92 COMMISSION REGULATION (EEC) No 2447/92 of 24 August 1992 amending Regulation (EEC) No 2034/92 determining the extent to which applications lodged in July 1992 for import licences for certain pigmeat products under the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted quantity should be changed to prevent the total quantity of products qualifying under the regime in 1992 from being exceeded, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 564/92 of 5 March 1992 laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), modified by Regulation (EEC) No 2131 /92 (2), and in particular Article 4 (5) thereof, Whereas Annex II to Commission Regulation (EEC) No 2034/92 (3) stipulates the total quantity for which import licence applications may be submitted during the first ten days of October 1992 ; whereas, as a result of technical problems associated with data transmission, this HAS ADOPTED THIS REGULATION : Article 1 Annex II to Commission Regulation (EEC) No 2034/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 61 , 6. 3. 1992, p . 9 . 0 OJ No L 213, 29. 7. 1992, p. 24. (3) OJ No L 207, 23. 7. 1992, p. 35. 25. 8 . 92 Official Journal of the European Communities No L 243/ 17 ANNEX 'ANNEX II (tonnes) Group No Total quantity availablefor third period 1 2 3 4 5 6 7 8 9 10 11 1 115,4 179.8 737,5 5 015,5 2 115,0 626.9 4 065,0 833,0 4 149,6 3 640,4 417,0'